Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 1 of 7 PageID #: 339




                      EXHIBIT 2
Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 2 of 7 PageID #: 340




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 GOVERNMENT                 EMPLOYEES              INSURANCE
 COMPANY, GEICO INDEMNITY COMPANY,
 GEICO GENERAL INSURANCE COMPANY and
 GEICO CASUALTY COMPANY,                                                  Docket No.: 1:20-cv-05786-PKC-SJB

                                           Plaintiffs,

                        -against-

 BIG APPLE MED EQUIPMENT, INC., DAVID
 ABAYEV,   ALEKSANDR MOSTOVOY,      D.C.,
 SURESH PAULUS, D.O., ASHLEY KIAEI, D.C.,
 PETER MARGULIES, D.C., and JOHN DOE
 DEFENDANTS 1-10,

                                            Defendants.
 ---------------------------------------------------------------------X

                               DECLARATION OF KATHLEEN ASMUS

          Kathleen Asmus, hereby declares the truth of the following pursuant to 28 U.S.C. § 1746:

          1.       I am employed by Government Employees Insurance Company, GEICO Indemnity

 Company, GEICO General Insurance Company, and GEICO Casualty Company (collectively,

 “GEICO”) as a Claims Manager.

          2.       I have personal knowledge of the facts set forth in this declaration and would testify

 as to them in a Court of law if called upon to do so.

          3.       I respectfully submit this declaration in support of GEICO’s motion for an order,

 pursuant to Fed. R. Civ. P. 65 and the Court’s inherent power:

          (i)      staying all pending No-Fault insurance collection arbitrations that have been
                   commenced against GEICO by or on behalf of Big Apple Med Equipment, Inc.
                   (“Big Apple”) pending disposition of GEICO’s declaratory judgment claim in this
                   action; and

          (ii)     enjoining Big Apple and anyone acting on their behalf from commencing any
                   further No-Fault insurance collection arbitration or litigation against GEICO
                   pending disposition of GEICO’s declaratory judgment claim in this action.
Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 3 of 7 PageID #: 341




 In this context, it is essential to note that:

         (i)     In its Complaint in this action, GEICO very plausibly alleges – among other things
                 – that Big Apple continues to submit a massive amount of fraudulent no-fault
                 insurance bills to GEICO; and

         (ii)    Defendants Big Apple and David Abayev (“Abayev”, collectively the “Big Apple
                 Defendants”) – through Big Apple – continue to actively attempt collection on their
                 pending fraudulent billing through no-fault collections arbitrations, despite the
                 pendency of the present lawsuit, which seeks – among other things – a declaratory
                 judgment to the effect that Big Apple may not collect on its pending fraudulent
                 billing.

 I.      Big Apple’s Pending No-Fault Collection Actions

         4.      A stay of pending no-fault arbitrations filed by or on behalf of the Defendants is

 necessary in light of both the risk of multiple inconsistent judgments and the inability of insurers

 – such as GEICO – to present complex fraud claims and defenses in the context of New York’s

 expedited no-fault arbitration system.

         5.      From inception, the Big Apple Defendants have submitted bills to GEICO seeking

 reimbursement of more than $1.6 million in no-fault benefits for durable medical equipment and

 orthotic devices (“DME”) purportedly provided to New York automobile accident victims covered

 by policies of insurance issued by GEICO (“Insureds”).

         6.      Almost all of the charges billed to GEICO relate to two specific items of DME

 purportedly provided to GEICO’s Insureds. The Big Apple Defendants submitted charges for

 purportedly providing more than 1,100 patients with a lumbo-sacral orthotic device, using billing

 code “L0637”, which totaled more than $970,000.00. Similarly, the Big Apple Defendants

 submitted charges for purportedly providing more than 1,100 patients with cervical traction

 equipment, using billing code E0855, which totaled more than $560,000.00.

         7.      Presently, more than half of the total charges submitted by the Big Apple

 Defendants to GEICO are being prosecuted through the AAA. Specifically, Big Apple is currently




                                                  2
Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 4 of 7 PageID #: 342




 prosecuting 774 collection arbitrations against GEICO, seeking to collectively recover more than

 $887,000.00. Each of the charges identified in the pending arbitrations are the subject of GEICO’s

 declaratory judgment claim in the present case.

 II.    New York No-Fault Insurance Arbitration System

        8.      As discussed below, in contrast to the present action, New York’s no-fault arbitration

 system does not provide GEICO with a full and fair opportunity to litigate the legitimacy of the

 DME purportedly provided by Big Apple and Big Apple’s billing practices.

        9.      Accordingly, a brief substantive discussion of the pertinent procedures that apply in

 the context of no-fault collections arbitrations is warranted.

        10.     To the extent that an insurer such as GEICO denies a healthcare provider’s no-fault

 insurance claim, the healthcare provider may bring an action against the insurer or compel the

 insurer to arbitrate the claim. See N.Y. Ins. Law § 5106.

        11.     The arbitration process is commenced by the submission of the insurer’s denial of

 claim form, as well as the prescribed form (known as the “AR-1”) setting forth the reasons why

 the healthcare provider is contesting the denial and a listing of the amounts in dispute. See 11

 N.Y.C.R.R. § 65-4.2(b)(1).

        12.     The matter then is assigned to a “conciliator” who is responsible for making

 attempts to resolve the matter as an intermediary between the healthcare provider and the insurer.

 If the dispute between the healthcare provider and the insurer cannot be resolved within 60 days

 from the initiation of the conciliation process, the matter is then transferred by the conciliator to

 arbitration in order to have the dispute resolved by an arbitrator assigned by the designated

 organization. See 11 N.Y.C.R.R. §§ 65-4.2(b)(2)(iv), 65-4.5(a), and 65-4.5(f).




                                                   3
Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 5 of 7 PageID #: 343




         13.     Pursuant to 11 NYCRR § 65-4.2(a)(2), the New York Department of Financial

 Services Superintendent has designated the American Arbitration Association (“AAA”) as the

 body that is responsible for the administration of the no-fault arbitration process. Under that

 regulation and pursuant to the Superintendent’s designation, AAA is authorized on behalf of the

 Superintendent, to receive, attempt to conciliate and forward to arbitration all requests for

 arbitration that it cannot conciliate.

         14.     With the exception of a nominal filing fee paid by the healthcare provider/claimant,

 all of the costs associated with the conciliation and arbitration process before AAA are borne by

 the insurers in relation to the number of matters that are filed against them by claimants in a given

 year. For example, 11 N.Y.C.R.R. §65-4.2(c)(1) states as follows:

                 The cost of administering the conciliation function, reduced by any fees collected,
                 shall be paid annually by insurers (including self- insurers and MVAIC) to the
                 designated organization upon receipt of a statement therefrom. This cost shall be
                 distributed among insurers in an equitable manner approved by the Superintendent
                 of Financial Services. This distribution shall, to the extent practicable, be a function
                 of the degree to which an insurer is named as a respondent in conciliation
                 proceedings of the designated organization.

         15.     Under this regulatory scheme, GEICO is required to pay AAA a mandatory non-

 refundable fee in every individual case where it is named as a respondent by a healthcare provider

 seeking payment on a claim for no-fault benefits that GEICO has denied. Thus, when a healthcare

 provider files an AR-1 demand for arbitration with AAA, this automatically triggers a series of

 fees that are assessed against GEICO with respect to that case regardless of the size of the claim,

 whether the case is meritorious, or whether the applicant ultimately withdraws the claim at any

 stage during the process.

         16.     The level of mandatory nonrefundable fees assessed against GEICO increases

 exponentially as each matter proceeds from conciliation through to arbitration. The average




                                                    4
Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 6 of 7 PageID #: 344




 mandatory fees that have been assessed against GEICO for each matter submitted by a healthcare

 provider to AAA from 2008 through present have been and remain several hundred dollars for

 each arbitration commenced against GEICO.

         17.     The process is driven solely by the healthcare providers because they are not

 required to accept offers of settlement at the conciliation stage of the proceedings or to withdraw

 non-meritorious claims. In fact, healthcare providers routinely withdraw claims without prejudice

 after matters are moved to arbitration, but prior to or at the actual hearings, to avoid adverse

 determinations. Because of the manner in which the arbitration process operates, counsel for the

 healthcare providers routinely seek to leverage the costs that are incurred by the insurers associated

 with the proceedings as a means to collect benefits to which they are not entitled.

         18.     Furthermore, when an arbitration hearing occurs, the expedited no-fault arbitration

 procedure set forth in 11 N.Y.C.R.R. § 65-4.1 generally contemplates no substantive discovery in

 advance of the hearing, nor does it generally permit any meaningful examination or cross-

 examination of witnesses.

         19.     What is more, to the limited extent that any discovery is permitted in advance of

 the hearing, insurers such as GEICO generally are not permitted to seek or obtain pre-hearing

 discovery that could be used to demonstrate a pattern of medically-unnecessary, illusory, or

 unlawful goods occurring across large numbers of patients and claims. Rather hearing – to the

 limited extent that they allow any discovery at all – no-fault arbitrators generally refuse to permit

 any discovery with respect to patterns of treatment practices beyond the discrete claim or claims

 before them in a given hearing.

         20.     In fact, no-fault arbitrations typically are heard and resolved in a matter of minutes, with

 arbitrators conducting one hearing after another, generally in 15-minute intervals over the course of a day.




                                                      5
Case 1:20-cv-05786-PKC-SJB Document 36-4 Filed 02/17/21 Page 7 of 7 PageID #: 345
